                 Case 19-18883-RAM       Doc 29     Filed 03/09/20   Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   DIVISION: MIAMI

 In re:                                             Case No.19-18883-BKC-RAM
                                                    Chapter 7
 VERNELL ROBINSON

                        Debtor /


          DEBTOR’S MOTION TO VACATE ORDER APPROVING EMPLOYMENT OF
            TRUSTEE’S ATTORNEY NUNC PRO TUNC FROM MARCH 4, 2020
          Debtor’s attorney moves as above titled pursuant to F.R.Civ.P. 59 & 60; Federal

Rule of Bankruptcy Procedure 9023 and would show your Honor.

          1.    Debtor filed her petition on July 1, 2019.

          2.    Order Approving Employment of Trustee’s Attorney Nunc Pro Tunc from

March 4, 2020 was entered on March 6, 2020.

          3.    Debtor suffered a personal injury claim which became scheduled with value

listed of $10,000.00 and is exempt under 11 U.S.C. §522(d)(11)(D). Debtor’s unsecured

debt excluding student loans is modest.

          4.    Equity and justice should preclude any litigation over the right of debtor to

have amended her schedules to list the personal injury asset and exemption under the

federal statute. Without such litigation the trustee has no need for an attorney.

          5.    As stated in Debtor’s Motion to Vacate Order Granting Trustee’s

Employment of Marin Hannan as Special Counsel for Trustee [Doc 23] paragraph 11

“Debtor suffers with a permanent limp not pain and suffering.”

                                                1
               Case 19-18883-RAM          Doc 29     Filed 03/09/20     Page 2 of 3



       6.     It is submitted that it is fair, just, and right to allow debtor to forgo all litigation

as she shall not receive adequate compensation for the injury without any litigation. Not

protecting creditors when weighed against a debtor with permanent injury especially when

so little money is involved is fair and reasonable for all concerned.

              WHEREFORE it is respectfully requested that an Order be entered that

precludes the trustee from employing his attorney as the only purpose for employment of

Christian Somodevilla, Esq. is to seek to thwart debtor’s right to compensation as allowed

by exemption under federal law.



                                                            “LS”
                                                     Lawrence Shoot
                                                     Fla. Bar# 112950
                                                     4830 S.W. 92 Ave.
                                                     Miami, FL. 33165
                                                     (305) 270-2110
                                                     lshoot@bellsouth.net




                                                 2
              Case 19-18883-RAM        Doc 29     Filed 03/09/20   Page 3 of 3




                               CERTIFICATE OF SERVICE


I certify service by ECF e mail on the list of parties who receive e mail notice on March 9,
2020 including
Barry E Mukamal, Trustee
Box 158
1 S.E. Third Ave.
Miami, FL 33131

Christian Somodevilla, Esq.
2 South Biscayne Blvd. Ste 2300
Miami, FL. 33131


Assistant U.S. Trustee
51 S.W. 1st Ave Room 1204
Miami, FL. 33130



                                                         “LS”
                                                  Lawrence Shoot
                                                  Fla. Bar# 112950
                                                  4830 S.W. 92 Ave.
                                                  Miami, FL. 33165
                                                  (305) 270-2110
                                                  lshoot@bellsouth.net




                                              3
